Citation Nr: 1617069	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  11-17 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected PTSD.  

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement a total rating based on unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Matthew Shupe, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 25, 1987 to October 27, 1987.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a February 2010 rating decision of the VA Regional Office (RO) in Cleveland, Ohio that denied entitlement to service connection for bilateral hearing loss disability, a lung/respiratory disorder, heart disease, PTSD, any other acquired psychiatric disorder, to include depression, and a total rating based on unemployability due to service-connected disability.  

The appellant was afforded a Travel Board hearing in May 2012 before the undersigned Veterans Law Judge sitting at Cleveland, Ohio.  The transcript is of record.  

By decision in May 2014, the Board granted service connection for PTSD.  This is the full benefit of this issue on appeal and it is no longer for appellate consideration.  The Board remanded the remaining matters for further development.

Following review of the record, the issue of entitlement to a total rating based on unemployability due to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Heart disease, now diagnosed as coronary artery disease, was first manifested more than two decades after discharge from active duty and is not proximately due to or aggravated by the service-connected PTSD.

2.  A lung/respiratory disorder, now diagnosed as chronic obstructive pulmonary disease was first manifested many years after discharge from service and is not proximately due to or aggravated by the service-connected PTSD.  

3.  There is competent evidence of record that PTSD contributes to the Veteran's depression.

4.  The Veteran does not have a ratable hearing loss disability for VA compensation and pension purposes.

5.  A personality disorder is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated by service and is not proximately due to or the result of service-connected disability, including PTSD. 38 U.S.C.A. §§ 1131, 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 

2.  Chronic obstructive pulmonary disease was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  Resolving the benefit of the doubt in favor of the Veteran, depression is secondary to or aggravated by service-connected PTSD. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015). 

5.  Bilateral hearing loss disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303. 4.85 (2015).

6.  A personality disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate form or the completeness of the application.  VA properly notified the Veteran in October 2009 and November 2009 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence would be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  Although the notice letters did not address how to substantiate claims on a secondary basis, the June 2015 supplemental statement of the case explained why the claims could not be granted on a secondary basis.  As a result, a reasonable person would be expected to understand what is required to substantiate a secondary service connection claim.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence in this regard and affording VA examinations.  These examinations are adequate to render determinations as to the issues of entitlement to service connection for bilateral hearing loss disability, heart disease, and lung/respiratory disability.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, these claims are ready to be considered on the merits.

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103(a)(2).  In view of the Board's favorable decision with respect to service connection for depression, further assistance is unnecessary to aid the appellant in substantiating this claim.

In addition, it is noted that there was substantial compliance with the Board's remand.  The Veteran was informed in August 2014 and February 2015 that he could provide or authorize the release of medical records from the Lorain Free Clinic and Allen Memorial Hospital and was afforded VA examinations.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2015).

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2015).  This includes a disorder made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under38 C.F.R. § 3.310(b).

The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition." 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2015).

Factual Background 

The Veteran's service treatment records reflect that he was hospitalized in September 1987 in respiratory distress with hypoxia and acidosis after a near drowning incident.  Cardiopulmonary resuscitation was begun immediately and he responded to treatment at the scene although bilateral mild wheezing was noted.  During his one-week admission, it was reported that the appellant progressively improved.  The lungs cleared bilaterally.  Acidosis was corrected and hypoxia abated to normal.  There was evidence of some chemical pneumonitis and slight haziness on chest X-ray but no signs of infection.  The lungs sounded clear to percussion.  The final diagnoses included near drowning episode and bibasilar pneumonitis, resolving.  The Veteran was separated from service the following month for failure to adapt to the Navy environment.

Post service, the Veteran was treated for a work injury at Elyria Memorial Hospital in May 1994.  No findings or reference to cardiac, lung or respiratory symptoms were recorded.  He was involved in a motor vehicle accident in December 1996 with complaints that included neck, shoulder and knee pain.  On physical examination, lung sounds were clear and equal, bilaterally, with good inspiratory effort and no wheezing, or crackles.  The heart had regular rate and rhythm without murmur.  

In August 2007, the Veteran was admitted to Allen Medical Center after having three days of chest pain which was diagnosed as an acute myocardial infarction.  An electrocardiogram disclosed 100 percent occlusion of the dominant left anterior descending artery.  The right coronary artery was small, non-dominant and diffusely diseased.  He subsequently underwent cardiac catheterization at Community Health Partners.  It was noted that he had no prior cardiac history and that his risk factors for myocardial infarction were being male and a 1 1/2 pack a day history of smoking.  The final assessments included acute ST segment elevation myocardial infarction, Killip Class I and heavy nicotine abuse.  

The Veteran received continuing follow-up for cardiac-related symptomatology.  In February 2008, he was seen stating that he had been very moody lately.  He related that after having been prescribed Chantix (for smoking cessation) he was smoking more than he used to before starting the medication.  He admitted to smoking 1/2 pack a day.  On physical examination, the lungs were clear.  His prescription was changed from Chantix to Wellbutrin.  The assessments included coronary artery disease, status post myocardial infarction, and ongoing nicotine abuse.  During this period, the Veteran reported drinking two to three pots of coffee per day and sometimes Coke.  He was readmitted to Elyria Memorial Hospital in July 2009 for further evaluation and subsequently underwent angioplasty with stent placement.  The final diagnoses were coronary artery disease and tobacco abuse.  In August 2009, the lungs were clear to auscultation, bilaterally, with normal respiratory effort.  

In November 2009, Veteran was seen for complaints that included chronic depression since the diagnosis of coronary artery disease two years before.  He related that he had had insomnia for the same period with difficulty going to sleep.  The appellant admitted to drinking two to three pots of coffee a day, as well as right before bedtime, and throughout the night to cope with stress.  Following physical examination, the assessments included depression with some degree of anxiety, stress, and insomnia.  The examiner's suspicion was that the Veteran's underlying psychological state and heavy caffeine consumption contributed to insomnia.  It was recommended that he decrease his caffeine intake.  It was also noted that he was a smoker and that recent pulmonary function studies had revealed mild chronic obstructive pulmonary disease (COPD).  COPD was added to his problem list at that time.  Later that month, the Veteran complained of worsening depression.  In December 2009, he complained of sharp stabbing chest pain that was attributed to pleurisy.  

The Veteran underwent a VA examination for compensation purposes in February 2010 that addressed whether he had heart disease related to service or as secondary to service-connected disability.  The examiner noted the claims folder was reviewed.  In-service and post service chronology was recited in detail.  Among other things, it was noted that the Veteran was a smoker and had onset of heavy chest pressure in August 2007 leading to emergency treatment and cardiac catherization.  A current physical examination was performed showing that the lungs were clear to auscultation bilaterally with no rales or rhonchi, and with symmetric excursion.  An echocardiogram and chest X-ray were performed.  Following examination, the examiner opined that the Veteran's heart disease was not related to his near drowning episode in service.  The examiner further added that the Veteran was active until 2007 and had smoked up to a 1 1/2 packs of cigarettes a day.  He was described as an obese male with a family history of heart disease and high cholesterol who lacked physical activity.  It was noted that there might have been other risk factors for heart disease. 

The clinician also diagnosed COPD and opined that it is not related to his near drowning episode in the military but is due to his smoking history.  It was noted that he was active until 2007 and smoked 1 1/2 packs per day and lives in a household of chronic smokers.  

The Veteran was afforded a psychological evaluation in February 2010 and complained of nightmares about drowning in service, inability to deal with people as he had previously, estrangement from others, low self-worth, and bathing inducing panic and fear.  The claims folder and VA computerized records were reviewed.  Following an extensive recitation of background, military, social and industrial history, lengthy psychological testing and evaluation, the examiner concluded that the current report of DSM-IV symptoms of PTSD and depression, as well as behavioral disturbances could not taken at face value and was a matter of speculation given the gross exaggeration of symptoms.  

A comprehensive psychological assessment was performed in March 2010 for social security disability purposes by R. J.C., Ph.D., who rendered diagnoses that included major depressive disorder, recurrent, severe and schizotypal personality disorder.  Social security disability was awarded for a primary diagnosis of chronic ischemic heart disease and a secondary disability of affective/mood disorders. 

The Veteran was afforded a VA respiratory examination for compensation purposes in June 2015.  The claims file was reviewed.  It was reported that per history, the respiratory condition was diagnosed in 2007.  The examiner emphasized that the Veteran started smoking after service and currently smoked two packs per day.  A physical examination was performed.  COPD was diagnosed.  The examiner stated that COPD was not related to the appellant's near drowning episode in the military but was due to his smoking history.  It was noted that in the past, the appellant had smoked up to 1 1/2 packs per day, that he continued to smoke, and lived in a household of chronic smokers.  The examiner related that review of the medical literature did not reveal any direct or indirect cause-and-effect relationship between COPD and one remote near drowning episode with respiratory arrest.  It was therefore determined that COPD was not caused by or a result of the remote near-drowning episode.  It was added that review of the medical literature did reveal a cause-and-effect relationship between COPD and longstanding tobacco abuse such that it could be found that COPD was caused by or a result of the Veteran's longstanding tobacco abuse.  The examiner stated that there was no objective medical evidence the Veteran's non-service connected COPD was permanently aggravated beyond natural progression by his PTSD.

A VA examination for heart disease purposes was conducted in June 2015.  The examiner indicated that the electronic claims file and Veterans Health Administration medical records were reviewed.  Following review of the record and a physical examination, a diagnosis of coronary artery disease; acute, subacute or old myocardial infarction; and stable angina was rendered.  The examiner stated that review of the medical literature did not reveal any direct or indirect cause and effect relationship between coronary heart disease and one remote near drowning episode with respiratory arrest.  He stated that coronary heart disease was not caused by or a result of one remote near drowning episode with respiratory arrest in the military, that review of the medical literature did not reveal any direct or indirect cause-and-effect relationship between coronary heart disease and PTSD, and that coronary heart disease was not caused by or a result of PTSD.  The examiner further stated that the Veteran had multiple risk factors for coronary heart disease that included long-standing continuous tobacco abuse, dyslipidemia, hypertension, etc., and these were the causes of his coronary heart disease.  It was opined there was no objective medical evidence the Veteran's non-service connected coronary heart disease was permanently aggravated or worsened beyond normal progression by PTSD.

The Veteran was also afforded a VA psychiatric examination in June 2015.  The examiner stated that service personnel records documented problems with attitude, motivation and adjustment difficulties prior to the Veteran's near drowning experience.  It was reported that he was unable to adjust and had continued behavioral and motivational difficulties after medical treatment related to his near drowning which resulted in an entry-level separation for "substandard performance and conduct\failure to adapt" with only two months of service.  The examiner stated that there was clear evidence of behavioral and adjustment difficulties prior to his trauma and that behavior, attitude, and motivation problems were most likely the early manifestations of what was later diagnosed as a personality disorder.  The examiner related that the personality disorder was not felt to be related to military service, nor was there any objective evidence that military service permanently aggravated the personality disorder beyond its normal course.  The VA examiner stated that based on the current evaluation, the severe occupational, personal, interpersonal and behavioral difficulties the Veteran displayed were best attributable to his personality disorder.  It was found that his PTSD symptoms when taken alone were in the moderate range and that more likely than not, his PTSD symptoms would cause mild to moderate difficulty in occupational functioning if not for the additional presence of his severe depression and personality disorder.  In this regard, the examiner diagnosed unspecified personality disorder-schizotypal, borderline, avoidant, dependent traits.

The examiner went on to say that the appellant gave a history of chronic severe depression that was supported by psychological testing, but that records did not endorse depression as being due to his military trauma.  It was added that while a portion of the Veteran's numerous failures and difficulties might be attributable to PTSD symptomatology, the magnitude and chronicity of his adult lifelong difficulties spoke to the enormous impact that his personality disorder had had on his symptomatology and functioning.  It was also noted that clinical records clearly documented an increase in depressive symptomatology in response to his medical problems.  The examiner stated that while the appellant's PTSD contributed to his current depression, it was not felt to be the cause of his depression, and that the progression/aggravation of depression over the years was best attributable to the personality disorder rather than to a moderate level of PTSD symptomatology.  However, it was also noted that a portion of his numerous failures and difficulties (interpersonal, relationship difficulty, estrangement from all family, fired from 30 to 50 jobs, unemployment, financial concerns and medical concerns) may be attributable to his PTSD symptomatology.  

Legal Analysis

1.  Service connection for heart disease/residuals of myocardial infarction.

At the outset, the Board points out that the presumption of service connection for cardiovascular disease does not apply to the Veteran's case because he did not have at least 90 days of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.303, 3.309.  Nevertheless, the Board has carefully reviewed the evidence but finds that service connection for coronary artery disease is not warranted.  Service treatment records are negative for heart-related symptoms.  There is no evidence of heart disease or any symptoms thereof until the Veteran was treated for a myocardial infarction in 2007, almost two decades after release from active service.  When examined by VA in 2010 and 2015, the examiners reviewed the record and found that heart disease was not related to the near-drowning incident in service.  Coronary artery disease was attributable to other causes.  There is no competent evidence to the contrary.  Under the circumstances, the Board must find that any cardiac-related symptoms the appellant may have experienced as the result of his near drowning in 1987 did not result in a current heart disorder. See 38 C.F.R. § 3.303.  

The Board has also considered whether coronary artery disease is secondary to or has been aggravated by service-connected PTSD.  In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  However, whether heart disease is related to PTSD is not capable of lay opinion.  The question of causation of heart disease and whether it is proximately due to or the result of a service-connected disability is a complex medical issue that is beyond a layperson's competence. See Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is the province of trained health care providers to enter conclusions which require medical expertise, such as opinions as to diagnosis and causation. Jones v. Brown, 7 Vet.App. 134, 137 (1994).  The Veteran's statements alone cannot be accepted as competent medical evidence.  A clinical professional has the greater skill.

In this regard, the Board observes that the Veteran has presented no competent clinical evidence to the effect that there is relationship between heart disease and PTSD.  However, VA clinical professionals have considered the question of such a relationship and have determined that heart disease is not secondary to or aggravated by PTSD.  In 2010 and 2015, both VA examiners referred to the Veteran's history of heavy smoking as a risk factor for heart disease.  The June 2015 examiner was unequivocal in his opinion that in addition to other risk factors as cited above, the Veteran's continuous long-standing tobacco abuse was the cause of his Veteran's coronary heart disease and referred to clinical authority in this regard.  Moreover, the evidence reflects that following myocardial infarction in 2007, his private physicians consistently referred to a history of smoking and/or nicotine abuse and implicated smoking as a risk factor for heart disease in August 2007.  None of his physicians attributed heart disease to in-service injury or to an acquired psychiatric disorder.  Therefore, while the Veteran may assert that heart disease is related to service or to his service-connected PTSD, he does not have the requisite medical expertise or training to provide a competent or probative opinion as to the etiology of the claimed disability. See Jandreau, supra.  As noted previously, there is otherwise no clinical support in the record to corroborate his assertions.  In this case, the opinion of the VA clinical professional is more probative than the Veteran's lay assertions and testimony.

The VA examinations were adequate as they were based on a review of the history, examination and as opinions supported by a rationale were provided.  The opinions indicated that the heart disorder was not related to service and was not due to or aggravated by the service-connected PTSD.  Under the circumstances, the Board finds that the evidence does not support a finding of coronary artery disease related to service or as secondary to or aggravated by service-connected PTSD.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved in the Veteran's favor and service connection is denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 49.

2.  Service connection for COPD.

The Board finds that service connection for COPD is not warranted.  In this regard, the Board points out that the post service record does not refer to a lung disorder until November 2009, more than 20 years after release from active duty.  The passage of so many years after service without medical complaint or finding, and the amount of time that has elapsed since military service can be considered as evidence against the claim. See Maxson v. Gober, 330 F.3d 1330, 1333 (Fed. Cir. 2000).  Additionally, when examined by VA in February 2010 and June 2015, the examiners reviewed the record and determined that COPD was not related to the near-drowning incident in service.  The June 2015 examiner stated that clinical authority did not reveal any direct or indirect cause-and-effect relationship between COPD and one remote near drowning episode that included respiratory arrest.  Under the circumstances, the Board must find that the respiratory symptoms the appellant experienced as the result of his near drowning episode in 1987 did not result in a current lung disorder. See 38 C.F.R. § 3.303.  As such, a respiratory disorder, including COPD may not be directly attributed to service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The appellant also asserts that COPD is secondary to or has been aggravated by service-connected PTSD.  As indicated previously, whether lung disease is related to PTSD is not capable of lay opinion. See Layno v. Brown, supra.  The question of COPD and whether it is proximately due to or the result of a service-connected disability is the province of a clinical professional who has the greater expertise and skill. See Jandreau; Buchanan, supra.  The Veteran's statements alone cannot be accepted as competent medical evidence.

In this regard, the Board observes that the Veteran has presented no competent clinical evidence to the effect that there is relationship between COPD and PTSD.  A VA clinical professional considered this question in June 2015 and found that COPD was not secondary to or aggravated by PTSD.  The appellant's long history of heavy smoking and his continuing use and exposure were cited as the cause of COPD, corroborated by the medical literature showing a cause-and-effect relationship between COPD and longstanding tobacco abuse.  The examiner stated that there was no objective medical evidence that the Veteran's non-service connected COPD was permanently aggravated beyond natural progression by PTSD.

The record reflects that no physician of record has attributed COPD to in-service injury or to an acquired psychiatric disorder.  Therefore, while the Veteran may assert that COPD is related to service or his service-connected PTSD, he does not have the requisite medical expertise or training to provide a competent or probative opinion as to the etiology of the claimed disability. See Jandreau, supra.  In this case, the opinion of the VA clinical professional is more probative than the Veteran's lay assertions.

The VA examinations were adequate as they were based on a review of the history, examination and as opinions supported by a rationale were provided.  The opinions indicated that the lung disorder was not related to service and was not due to or aggravated by the service-connected PTSD.  Under the circumstances, the Board finds that the evidence does not support a finding of COPD related to service or as secondary to or aggravated by service-connected PTSD.  The preponderance of the evidence is against the claim.  There is no doubt to be resolved in the Veteran's favor and service connection for COPD is denied. See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet.App. 49

4.  Service connection for depression.

The record reflects that several psychiatric diagnoses have been rendered in the Veteran's case, including PTSD, depression and a personality disorder.  The Board points out, however, that although the June 2015 examiner maintains that it is less likely than not that PTSD caused or permanently aggravated the depression, the examiner does implicate PTSD to some extent in the appellant's depressive symptomatology in stating that the service-connected PTSD contributes to depression.  The Board observes that the language used by the Court of Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) does not specifically state that a nonservice-connected disorder must be permanently aggravated by a service-connected disorder to concede aggravation.  Rather, it must be demonstrated that there is "any additional impairment" resulting from the already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310. Id.  A veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet.App. at 448.  

The VA examiner determined that the magnitude of the personality disorder most likely accounts for the majority of his interpersonal, occupational, relationship and interpersonal functioning difficulties over the years.  It is also the most likely cause of his problems with depression.  However, it was also noted that while a portion of the Veteran's numerous failures and difficulties may be attributable to PTSD symptomatology, the magnitude and chronicity of his adult lifelong difficulties speaks to the enormous impact his personality disorder had on his symptomatology and functioning.  Nevertheless, the examiner noted that PTSD contributes to the current depression.

Under the circumstances, the Board finds that the evidence is at least in equipoise in finding that depression, which has been noted to manifest with anxiety, is related to PTSD to some extent such that the benefit of the doubt may be resolved in the Veteran's favor.  The Board thus finds that service connection is warranted for depression due to aggravation by the service-connected PTSD to the extent indicated by the clinical data of record. See 38 C.F.R. § 3.310; Allen (1995).  The Board notes that VA will not concede aggravation unless the baseline severity of the nonservice-connected disease or injury is established.  38 C.F.R. § 3.310(b).  The rating activity, however, is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Because the Board does not assign ratings in the first instance, 38 C.F.R. § 3.310(b) is interpreted to permit the Board to determine whether service connection on an aggravation basis is warranted, with the RO having the responsibility for determining the degree of aggravation in assigning the rating.

As to the Veteran's personality disorder, service treatment records demonstrate that he was administratively discharged from active duty for a character and behavior disorder that rendered him unsuitable for further military duty.  The post-service medical evidence reflects that he carries a diagnosis of schizotypal personality disorder.  The VA examiner in June 2015 clearly determined that the disorder and such symptoms were of pre-service origins and were not felt to be related to military service.  

Congenital or developmental defects, to include personality disorders are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. § 3.303(c).  This means that VA laws and regulations do not provide a basis for service connection of a personality or character disorder.  Consequently, there is no legal basis on which the Veteran's symptomatology in this regard may be service-connected.  As the law and not the evidence is dispositive with respect to the appellant's personality disorder, this aspect of the appeal must be denied as a matter of law. See Sabonis v. Brown, 6 Vet.App. 426 (1994).

4.  Service connection for bilateral hearing loss disability

Pertinent Regulation

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2015).

To be eligible for service connection of hearing loss, VA has established a mechanical standard by which this disability may be objectively demonstrated. Id.  

Factual Background and Legal Analysis

The Veteran's enlistment physical examination showed puretone thresholds of six decibels or less at all relevant frequencies attesting to normal hearing.  Thus, he had no ratable hearing impairment under VA criteria.  Following the near drowning incident, the assessments included bilateral otitis externa and pansinusitis.  The record does not reflect that an audiogram was performed at separation from service.  

Pursuant to the filing of his claim, the appellant was afforded a VA audiology examination in February 2010.  He was reported to have stated that he was not exposed to noise in service but had almost drowned and had gotten chlorine in his ears.  On audiometric evaluation, puretone thresholds in decibels were 20/15/15/10/15 and 20/15/15/15/25 at 500/1000/2000/3000/4000 Hertz frequencies in the right and left ears, respectively.  Speech recognition scores were 96 percent for the right ear and 100 percent in the left ear.  These values do not conform to the criteria to establish VA hearing loss disability and the examiner diagnosed normal bilateral hearing.  The evidence thus demonstrates that despite the fact that he might have gotten water in his ears and was noted to have bilateral otitis after the near drowning incident, the post service clinical data are not indicative of current hearing loss disability by VA standards or regulation. 

The Board has carefully considered the appellant's statements and testimony regarding hearing loss.  However, Congress specifically limits entitlement to service connection for disease or injury to cases where there is a disability.  In the absence of proof of current disability due to disease or injury there can be no valid claim. See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Additionally, the Federal Circuit has determined that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved, and as having resulted from a disease or injury that occurred in the line of duty which is not demonstrated in this case. See Sanchez-Benitez v. Principi, 259 Fed. 1356 (2001).

For the reasons discussed above, service connection for bilateral hearing loss disability is not warranted at this time and must be denied.  The preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55-57 (1991).


ORDER

Service connection for coronary artery disease, to include as secondary to service-connected PTSD, is denied.

Service connection for a lung disorder, to include as secondary to service-connected PTSD, is denied.

Service connection for depression is granted by way of aggravation.

Service connection for a personality disorder is denied. 

Service connection for bilateral hearing loss disability is denied.


REMAND

In view of the grant of service connection for depression by way of aggravation, the Veteran has additional service-connected disability that must be considered in his application for a total rating based on unemployability due to service-connected disability.  As such, the case must be remanded for re-rating purposes.

Accordingly, the case is REMANDED for the following action:

After taking any further development deemed appropriate, re-adjudicate the issue of entitlement to a total rating based on unemployability due to service-connected disability.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


